Citation Nr: 1037278	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of 
fracture, right 4th metacarpal, with posttraumatic degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.P.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to July 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in August 2007 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

In October, March 2008, and March 2010, the Board remanded this 
claim for additional development.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's residuals of fracture, right 4th metacarpal, with 
posttraumatic degenerative joint disease, is not manifested by 
amputation of the ring finger, with metacarpal resection (more 
than one-half the bone lost) nor is it manifested by degenerative 
arthritis with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of 
fracture, right 4th metacarpal, with posttraumatic degenerative 
joint disease, are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.59, 4.71a, 
Diagnostic Codes 5003, 5155, 5227 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, namely, evidence demonstrating a 
worsening or increase in severity of the disability, the effect 
that worsening has on employment, and general notice regarding 
how disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2005 and November 2009 that fully 
addressed all notice elements.  The letters informed the 
Appellant of what evidence was required to substantiate the claim 
and of the Appellant and VA's respective duties for obtaining 
evidence.  In any event, in his statements and testimony, the 
Veteran demonstrated his actual knowledge of the elements 
necessary to substantiate his claim.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was 
adjudicated subsequently in a June 2010 Supplemental Statement of 
the Case (SSOC).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent medical records and 
providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims folder, 
as are private medical records, and post-service VA examination 
and treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents or 
records contained within the claims folder.  The Veteran has also 
not indicated any intention to provide additional evidence in 
support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher Than 10 Percent for 
Residuals of Fracture, Right 4th Metacarpal, with 
Posttraumatic Degenerative Joint Disease

Service connection for residuals of fracture, right 4th 
metacarpal, with posttraumatic degenerative joint disease was 
established by a May 1980 rating decision, at which time a 0 
percent rating was assigned, effective July 1979.  A 
noncompensable rating was continued until the Veteran was awarded 
a ten percent rating, effective January 2001.  The Veteran is 
requesting an increased rating.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The Veteran is right-hand dominant.  See April 2010 VA 
examination.  The Veteran is currently rated 10 percent disabled 
due to evidence of pain upon repetitive use of the right hand, 
right fourth finger metacarpophalangeal.  Under the Schedule of 
Ratings for Limitation of Motion of Individual Digits, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230, the highest available rating for 
any limitation of motion of the ring finger is a noncompensable 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Similarly, 
the highest available rating available under the Schedule of 
Ratings for Ankylosis of Individual Digits, 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, for the ring finger is a noncompensable 
rating.  The Note following the Schedule of Ratings indicates 
that consideration should be given as to whether evaluation of 
amputation is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits or 
interference with overall function of the hand.  See Note, 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under the Schedule of Ratings for Single Finger Amputations, a 
rating of 20 percent is warranted when there is amputation of the 
ring finger with metacarpal resection (more than one-half the 
bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.  Thus, to 
warrant a higher disability rating, the evidence must show what 
amounts to amputation of the finger with metacarpal resection.  
Id.

The Veteran was afforded a VA examination in May 2001.  The 
Veteran complained of severe right hand pain.  Physical 
examination revealed no defects or anatomical defects o f his 
fingers.  He had 0 degrees extension of metacarpophalangeal 
(MCP), proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints of the right hand and 90 degrees flexion of the 
first IP joint and MCP, PIP, and DIP joints of the right hand.  
The Veteran was able to approximately his fingers to the tip of 
this thumb to all of his fingers and was able to touch median 
transverse fold with the tip of his fingers on his right hand.  
Grip strength was 4/5 right hand and he was able to use his hand 
to push, pull, probe, write, touch and for expression.  X-rays 
taken in May 1999 were normal.  He was diagnosed with residual 
fracture of the right carpal bone.

The Veteran was afforded a VA examination in May 2005.  The 
Veteran stated he was previously a cabinetmaker, but has been 
unable to make cabinets or work with wood because of his right 
hand pain and stiffness.  He complained of constant, severe, 
right hand pain.  Physical examination revealed a range of motion 
of the fourth finger of 80 degrees of MCP flexion, 80 degrees of 
PIP flexion, and 70 degrees of DIP flexion.  There was 0 degrees 
of extension of the MCP, PIP, and DIPs.  There was no ankylosis 
noted and he had full passive range of motion of the right 
fourth, third, and fifth fingers.  The Veteran lacked two 
centimeters to touch the tip of digits five, four, and three to 
transverse crease of the palm.  He was able to touch with tip of 
digit one and two.  He was able to oppose thumb to digits two, 
three, four, and five.  He had no flexion deformities that 
interfered with function of other fingers.  The Veteran was 
additionally limited by pain during repetitive use of the right 
hand, right fourth finger from 80 to 90 degrees of flexion.

The Veteran was afforded the most recent VA examination in April 
2010.  The Veteran stated that since the last VA examination, he 
has increased pain and cannot nail, do work, or household chores 
with his right hand as he did before.  The examiner stated that 
an adequate physical examination could not be completed because 
upon doing the examination the Veteran did not move his right 
hand and fingers.  The examiner stated there was no disuse muscle 
atrophy of the muscle of the right hand or fingers as would be 
seen if he did not ever more the right hand or fingers.  It was 
also observed by the examiner that when the Veteran entered the 
room he shook hands with the examiner vigorously, with his right 
hand, without any problems.  It was also observed that the 
Veteran buttoned up his shirt with no problem using his right 
hand and he had full visual range of motion of all fingers of the 
right hand with a pain free facial expression.  These 
observations led the examiner to state that there is no decreased 
strength for pushing, pulling, and twisting.  The examiner stated 
that the Veteran was a cabinetmaker and he admitted that he still 
does that type of work occasionally, although he is not employed.  
There was no redness, swelling, dislocation or subluxation, 
effusion or palpable heat of the right hand and fingers.  The 
examiner could not state the effect of the right hand on usual 
daily activities as the Veteran was disorientated and did not 
answer questions.  It appeared as though the Veteran was under 
the influence of alcohol.  Nerve conduction studies demonstrated 
demyelinating peripheral neuropathy, which is more likely than 
not related to history of alcohol abuse.

In considering the evidence under the laws and regulations as set 
forth above, the Board finds that the Veteran is not entitled to 
a rating higher than 10 percent.  As already explained, a zero 
percent rating is the maximum schedular rating available for 
ankylosis of the fourth finger under Diagnostic Code 5227, and, 
again, this is true irrespective of whether the ankylosis is 
unfavorable or favorable and regardless of whether it affects 
this finger on the major (dominant) or minor hand.  Importantly, 
the evidence does not show that the Veteran has ankylosis in his 
fourth finger.  

To warrant a rating higher than 10 percent, the evidence must 
show what amounts to amputation of the ring finger with 
metacarpal resection (more than one-half the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5156.  Clearly, the evidence 
fails to establish amputation of this finger or impairment 
tantamount to it.  Specifically, during the May 2001 VA 
examination, although the Veteran had decreased grip strength on 
the right compared to the left, it was 4/5 compared to 5/5.  
Further, the Veteran was found to have good hand dexterity, could 
touch the tip of his thumb to all of his fingers on the right 
hand without difficulty, and had full range of motion in all the 
small joints in the hand and fingers.  Additionally, during the 
May 2005 VA examination, there was nothing to indicate that the 
right fourth finger was interfering with the limitation of motion 
of the other digits or the overall function of the right hand.  
Finally, in April 2010, although the Veteran did not comply with 
the examination, it was noted that he had full strength while 
shaking hands, and was able to button his shirt using full range 
of motion of all fingers, with no evidence of pain.  As such, the 
evidence of record does not more nearly approximate the criteria 
for a 20 percent rating.

The Veteran disability was also considered under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, based on arthritis.  A rating of 
20 percent, under Diagnostic Code 5003, is not warranted because 
there is no x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with incapacitating 
exacerbations.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's finger disability based on 
functional loss due to pain, weakness and flare-ups, pursuant to 
38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  According to the most recent 
medical findings, however, symptoms such as fatigability and 
incoordination are absent, and there is no additional limitation 
of motion on repetitive use.  Although the VA examination from 
May 2005 stated that the Veteran's range of motion was 
additionally limited by pain during repetitive use of the right 
hand, right fourth finger, the Board notes that the Veteran is 
currently receiving ten percent disability for pain and 
limitation of movement.  In light of these findings, the Board 
therefore concludes that additional compensation under these 
provisions would be inappropriate.

The Board has also reviewed VA outpatient, private records, the 
Veteran's lay statements, as well as the possibility of an 
increased rating under any other applicable Diagnostic Codes.  
However, as the Veteran is diagnosed with a right fourth finger 
disability, the Board finds that the diagnostic codes pertaining 
to the fourth finger are the most applicable.  The Board has 
considered the Veteran's statements regarding the severity of his 
right fourth finger and how it has affected his daily activities.  
The Board notes that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss current pain and other experienced symptoms.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, based on the 
available medical evidence, the Board does not find the Veteran's 
statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  This is due to the observations made by the VA 
examiner prior to the actual examination of the hand, noting that 
the Veteran was able to perform ordinary functions with no 
trouble using that hand.  Additionally, the Board finds that the 
most probative evidence concerning the level of severity of this 
disorder consists of the physical examination results of record.  

As the record contains no evidence showing that the Veteran is 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  Thus, the Board finds that the current ten percent 
evaluation is appropriate and that there is no basis for awarding 
a higher evaluation.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's fourth 
finger are inadequate.  A comparison of the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria found in the rating schedule shows that the rating 
criterion reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disability.  

Additionally, there is no evidence of marked interference with 
employment due to the disabilities.  There is nothing in the 
record that suggests that the Veteran's disability itself 
markedly affected his ability to perform his job.  The Veteran 
has stated on several occasions that his right finger disability 
has prevented him from working as a cabinetmaker.  However, in 
the April 2010 VA examination, the Veteran admitted that he still 
does cabinetmaking occasionally even though he is not employed.  
Additionally, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  For example, in the 
April 2010 VA examination, the Veteran demonstrated he had normal 
use of his fingers by buttoning his shirt easily.  See April 2010 
VA examination.

In short, there is nothing in the record to indicate that the 
disabilities on appeal cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating higher than 10 percent for residuals of 
fracture, right 4th metacarpal, with posttraumatic degenerative 
joint disease, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


